Citation Nr: 1522764	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the VA RO that continued the 30 percent evaluation of the Veteran's anxiety disorder.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not caused either occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no greater, for an anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was provided with all appropriate notice in December 2011.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the Veteran's claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's VA treatment records have been obtained, to the extent available.   

The Veteran was provided with a VA examination addressing the severity of his psychiatric symptoms in January 2012.  The examination report indicates that the examiner reviewed the Veteran's claims file and was familiar with his past medical history, recorded his current complaints, conducted an appropriate evaluation, and provided the information necessary to render a well-informed decision on the Veteran's service connected disability.  Neither the Veteran nor his representative has questioned the adequacy of this examination.  The Board, therefore, concludes that the existing examination report of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before a member of the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating applies when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating applies when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation applies when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating applies when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).  

As an initial point, having reviewed the medical evidence and lay statements, the Board concludes that the Veteran meets the criteria for a 50 percent disability rating for his service connected psychiatric disorder.  The Board will thus endeavor to explain why a rating in excess of 50 percent is not warranted.

Turning to the facts in this case, in February 2011, the Veteran stated that he was doing well overall, and he had no complaints.  The Veteran filed his claim for an increased evaluation in September 2011.  In November 2011, the Veteran again reported that he was doing well overall, sleeping fairly well, and he had no specific complaints.  In November 2011, the Veteran denied experiencing little interest or pleasure in doing things, or feeling down, depressed, or helpless.  

In January 2012, the Veteran's spouse stated that the Veteran quickly became very angry.  She stated that the Veteran mumbled, talked to himself, liked to be alone,  and was occasionally rude.  The Veteran was rarely happy, and it seemed as if the Veteran would rather not be around people.  Also in January 2012, the Veteran's child stated that while the Veteran was mostly quiet socially, he opened up more during social gatherings.  The Veteran's child knew that the Veteran loved and cared for him, but the Veteran did not engage in overt acts of affection.  

The Veteran underwent a VA examination in January 2012.  The Veteran regularly had nightmares, intrusive thoughts, and flashbacks.  The Veteran attempted to avoid talk about Vietnam, and he reported feelings of social isolation, easy irritation, and hypervigilance.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms that decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  The Veteran's current psychiatric treatment was helpful in controlling his symptoms.  The examiner assigned the Veteran with a GAF score of 55. 

The Veteran reported having been married for 31 years, and described his marriage as "somewhat close" but could "stand improvement."  The Veteran had four children; his relationship with them when they were younger was "challenging but fair."  The Veteran reported having many arguments with his children, but he felt as if his children always knew he loved them.  Since his children had grown up, the Veteran's relationships with them were improving.  The Veteran regretted that he had few real friends, and stated that he felt socially disconnected.

The Veteran reported that he worked for 30 years as a lineman with a power company, and he retired in 2005.  The Veteran reported that his relationships with coworkers and supervisors were fine.  The Veteran denied a history of acting out violently or alcohol or drug abuse.  

The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was capable of managing his financial affairs.  The Veteran was fully oriented, well-groomed, and cooperative.  The Veteran had good eye contact, and he was a reliable historian.  The Veteran's affect and mood were normal, and no anxiety was observed.  The Veteran's attention and concentration were normal, and he denied suicidal or homicidal ideation, hallucinations, and delusions.  

In October 2012, Dr. E.H. noted that the Veteran experienced nightmares one to two times monthly, he experienced flashbacks with reminders, and he had panic attacks while driving.  The Veteran reported averaged six hours of broken sleep nightly.  The Veteran had intrusive thoughts, startled easily, was hypervigilant, and he could not tolerate anyone behind him.  The Veteran socialized infrequently, and only with family.  The Veteran's recent memory was severely impaired, with the clinician estimating a 70 percent impairment.  The Veteran experienced unexpected anger, sadness, and fear 55 percent of the time.  The Veteran often felt depressed with low energy and little interest in things, and he angered and agitated easily.  Dr. E.H. stated that the Veteran was moderately compromised in his ability to sustain social relationships and unable to sustain work relationships.  Dr. E.H. assigned the Veteran a GAF score of 40.  

In a December 2012 treatment record with Dr. E.H., the Veteran denied experiencing any nightmares or panic attacks since his last treatment, but he had flashbacks with reminders.  The Veteran averaged 8 hours of sleep nightly, and he woke two to three times nightly.  The Veteran experienced night sweats almost every night.  The Veteran's socialization and memory were unchanged.  The Veteran endorsed feeling sadness out of the blue, depression, agitation and anger, and mood swings.  

In February 2013, the Veteran reported experiencing 8 or 9 hours of broken sleep nightly, and he experienced 3 to 4 nightmares weekly.  The Veteran had occasional flashbacks.  The Veteran's anger, depression, and recent memory were better, and he maintained eye contact.  The Veteran's attitude was cooperative, but he was easily distracted.  The Veteran was alert and oriented to person, place, and time.  The Veteran was euthymic, and his thought process was linear and goal-directed.  The Veteran's affect was normal.  The Veteran's thought process was linear and goal-directed.  The Veteran was aware of the problems he faced, understood facts, and drew conclusions.  The Veteran was assigned a GAF score of 40.  

In May 2013, the Veteran reported experiencing 8 or 9 hours of broken sleep a night and occasional nightmares.  The Veteran experienced occasional panic attacks, and he experienced flashbacks 3 to 4 times monthly.  The Veteran's anger and depression had worsened, but his short term memory was the same.  The Veteran maintained eye contact.  The Veteran's attitude was cooperative, but he was easily distracted.  The Veteran was alert.  The Veteran was oriented to person, place, and time.  The Veteran was euthymic.  The Veteran's thought process was linear and goal-directed.  The Veteran's affect was appropriate to the situation and normal  The Veteran's thought process was linear and goal-directed.  The Veteran was aware of the problems he faced, understood facts, and drew conclusions.  The Veteran was assigned a GAF score of 45.  The Veteran was starting a spring garden and socialized at church.  

In September 2013, the Veteran reported experiencing 7 or 8 hours of broken sleep a night, and he experienced nightmares 2 or 3 times weekly.  The Veteran experienced occasional panic attacks and flashbacks.  The Veteran experienced night sweats 3 or 4 times weekly.  The Veteran's anger, depression, and short term memory were the same.  The Veteran maintained eye contact.  The Veteran's attitude was cooperative, but he was easily distracted.  The Veteran was alert.  The Veteran was oriented to person, place, and time.  The Veteran had a depressed mood at times, but was generally euthymic.  The Veteran's affect was appropriate to the situation and normal  The Veteran's thought process was linear and goal-directed.  The Veteran was aware of the problems he faced, understood facts, and drew conclusions.  The Veteran was assigned a GAF score of 45.  

Turning now to an analysis of the evidence of record, with regard to a 100 percent or 70 percent disability rating, the Veteran has not shown either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal.

With regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran has not worked throughout the course of the appeal.  The weight of the evidence of record does not, however, support a finding that the Veteran was occupationally impaired to the degree contemplated by a 70 percent or 100 percent rating.  The record indicates that the Veteran retired in 2005 after working as a lineman for 30 years, and the Veteran reported that his relationship with coworkers and supervisors was fine.  The record does not support a finding, and indeed, the Veteran does not allege, that he ceased working as a result of the psychiatric symptoms that he was experiencing.  Furthermore, the Board notes that the Veteran has shown an ability to manage his finances throughout the period on appeal.  The Veteran's symptom picture has otherwise largely focused on his difficulty sleeping and mood disturbances, which while significant, the Board finds do not rise to a level associated with a 70 percent or 100 percent level of occupational impairment.

Additionally, the Board has reviewed clinicians' characterizations of the Veteran's degree of occupational impairment.  In January 2012, a VA examiner found that the Veteran had occupational impairment due to mild or transient symptoms that decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  In October 2012, Dr. E.H. found that the Veteran was unable to sustain work relationships.  While the Board acknowledges Dr. E.H.'s assessment, the Board finds that it is otherwise inconsistent with the weight of the evidence, as discussed above, including Dr. E.H.'s own observations that the Veteran had symptoms such as a euthymic mood and a linear thought-process.  In sum, the Board finds that the weight of the evidence of record does not support a finding that the Veteran has experienced the severity of occupational impairment that is associated with either a 70 percent or 100 percent rating.   

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time.  The Veteran has been married in a "somewhat close" relationship with his spouse for over 30 years, and he reported having improving relationships with his children.  The Veteran reported socializing at his church.  These long-enduring relationships show that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with the social impairment of a 70 percent rating).  No clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his anxiety disorder symptoms.  

Affording the Veteran with the benefit of the doubt, the Board finds that the Veteran's symptomatology throughout the appeal approximates the symptoms associated with a 50 percent disability.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  The Veteran has experienced symptoms such as depression, sleep impairment, panic attacks, memory impairment that the Board finds has produced occupational and social impairment with reduced reliability and productivity.  Accordingly, a 50 percent disability rating is granted.

In making this determination, the Veteran's GAF scores, ranging from 40 to 55, have been considered.  The Board finds that these scores, which are reflective of symptoms ranging from moderate to serious impairment, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the assignment of a 50 percent disability rating.  

The Board notes that the Veteran has reported psychiatric symptomatology such as panic attacks that is included in 70 and 100 percent ratings.  However, it has simply not been shown to be of the severity or frequency to support the assignment of a rating in excess of 50 percent.

Having reviewed the evidence, there is no question that the Veteran's psychiatric symptomatology causes some problems.  That much is clear from the statements submitted by the Veteran's wife and child.  However, it is for that reason that the Veteran is assigned a high rating of 50 percent.  The Veteran's psychiatric symptomatology simply does not align with a 70 percent rating.  The Veteran has not shown any neglect of appearance or hygiene, or an inability to establish or maintain relationships.  He has likewise consistently denied suicidal ideation.  The Veteran's speech has been normal and while he has been noted to get angry easily, this was not shown to lead to periods of violence.  

The Board acknowledges that GAF scores as low as 40 have been assigned, but the Board notes that such a score suggests some combination of impairment in reality testing, illogical speech, or major impairment in areas such as work, family, judgment or thinking.  Such findings do not seem to be supported by the treatment records.  Of note, when the Veteran was not in the setting of his private psychiatrist, he consistently reported doing well.  There are also frequent mentions of family interaction, such that it cannot be said that the Veteran has an inability to establish or maintain effective relationships.

In sum, the Board finds that resolving reasonable doubt in the Veteran's behalf, a 50 percent rating for the Veteran's service-connected anxiety disorder is granted.   

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned rating for the level of impairment associated with his anxiety disorder.  The Veteran does not have any symptoms from his service connected anxiety disorder that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology related to his psychiatric disorder within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 50 percent, but no greater, is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The Court of Appeals for Veterans Claims (Court) has also held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran's private doctor suggested that the Veteran was prevented from working as a result of his psychiatric disability.  As such, the question of TDIU based solely on the Veteran's psychiatric disability is raised by the record.

Accordingly, the case is REMANDED for the following action:

Adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service connected psychiatric disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


